REJOINDER

Claims 1, 5, 8, 10, and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, 15, and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/20/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Jessica Fleetham on 11/12/2021.
The application has been amended as follows: 
The claims: 
(Currently Amended)  A starch-based material for forming a biodegradable component, comprising:
a plurality of biodegradable pellets adhered to each other by a binding agent and 
each biodegradable pellet obtained from a mixture of: 
a starch having an amylose content of between about 20% and about 30% by weight, and
 0.5 to 10 % by weight of an additive, wherein the additive includes 0.5 to 4 % by weight of an expansion additive enhancing the physical and expansion properties of the starch, wherein the expansion additive includes heat-expandable thermoplastic microspheres, and a second additive including peat; and 
15 to 30% by weight of water, and wherein the weight percentages are based on the weight of the starch. 

2-4.(Cancelled)

(Previously Presented) The starch-based material of claim 1, wherein the heat-expandable thermoplastic microspheres comprise a high-elongation acrylic copolymer.

6-7.(Cancelled)

(Currently Amended) The starch-based material of claim 1, wherein the expandable thermoplastic microspheres are at least partially or fully expanded. 

(Cancelled)

(Previously Presented)  The starch-based material of claim 1, wherein the starch-based material comprises more of the second additive material by weight than the expansion additive. 

(Cancelled) 

(Original)  The starch-based material of claim 1, wherein the expansion additive is not an etherification additive. 

(Currently Amended) A method of preparing a starch-based material for biodegradable component, the method comprising: 
mixing a starch-based material with 15 to 30% by weight of water to form a biodegradable material, wherein the starch-based material includes:
a starch having an amylose content of between about 20% and about 30% by weight, and
 0.5 to 10 % by weight of an additive, wherein the additive includes 0.5 to 4 % by weight of an expansion additive enhancing the physical and expansion properties of the starch, wherein the expansion additive includes heat-expandable thermoplastic microspheres, and a second additive including peat; 
extruding the biodegradable material through a die, dividing the extruded biodegradable material to form a plurality of biodegradable pellets; and 
applying a binding agent onto the plurality of biodegradable pellets wherein the plurality of biodegradable pellets are adhered to each other by the binding agent, 
wherein the weight percentages are based on the weight of the starch. 

 (Cancelled)

(Currently Amended) The method of claim 13, wherein the method further comprises: 
compressing the biodegradable pellets with the binding agent in a mold to form a biodegradable component corresponding to a geometry of the mold.  

16-17. (Cancelled)

(Currently Amended) The method of claim 13, wherein the heat-expandable thermoplastic microspheres are at least partially or fully expanded. 

-25. (Cancelled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are:  
	US 8,835,537 to Lampinen et al. (hereinafter “Lampinen”)
	US 4,626,288 to Trzasko et al. ((hereinafter “Trzasko”)
US 2004/0065424 to Mohan et al. (hereinafter “Mohan”), and 
  Lampinen discloses a composite material comprising 80% by weight of starch acetate and 20% by weight of peat (table 1).  The composite material can be used as a packaging material for disposable containers and boxes.  
Trzasko discloses a starch derivative capable of forming reversible gel having an amylose content ranging from 17-70% by weight (abstract, column 3, lines 20-25 and table III).  The starch derivative includes starch ester or starch ether (abstract).  
Mohan discloses a low density paperboard material for use in producing an insulated container, comprising a paperboard web containing wood fibers and 0.25 to 
Assuming there is a motivation to combine teachings of Lampinen, Trzasko and Mohan, the combination of the cited references does not result in a starch-based material comprising a plurality of biodegradable pellets adhered to each other by a binding agent and each biodegradable pellet obtained from a mixture of: 
a starch having an amylose content of between about 20% and about 30% by weight, and
 0.5 to 10 % by weight of an additive, wherein the additive includes 0.5 to 4 % by weight of an expansion additive enhancing the physical and expansion properties of the starch, wherein the expansion additive includes heat-expandable thermoplastic microspheres, and a second additive including peat; and 
15 to 30% by weight of water, and wherein the weight percentages are based on the weight of the starch. 
 	Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a starch-based material having a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788